Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Response to Amendment
Applicant’s amendments, filed 2/17/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.   Claims 1-2 and 4-7 remain pending.  The examiner notes the amendment to the specification.  
Response to Arguments
Applicant’s arguments, filed 2/17/2022, have been fully considered but are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  Due to the steps do not include plasma enhancement, the examiner has withdrawn the ODP rejection as previously set forth.

Claim Objections
Claims 1-2 and 4-7 are objected to because of the following informalities: 
Additional review by the examiner of the disclosure of the various R groups illustrates that such appear to be replete with minor typographical errors, specifically appears that the claims use subscript “i” rather than what appear to be more proper “1”.  Specifically, see “Ci- to C6 dialkylamino group” and “Ci to Cio alkyl silyl group” among others.  Dependent claims do cure these and are thus similarly rejected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “ a composition comprising hydrazine" in claim 5.  There is insufficient antecedent basis for this limitation in the claim because claim 1 already requires “a composition comprising hydrazine” and therefore it is unclear if this is the same or different composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20080242077 by Clark alone or further with US Patent Application 20080317972 by Hendricks
Claim 1:  Clark discloses a method for depositing a conformal metal doped silicon nitride dielectric film via thermal atomic layer deposition at temperature  (0031, 0082-0085, Figure 6B and accompanying text, see 0130-140), the method comprising the steps of: 
a. providing a substrate into a reactor (Figure 2A);  
b. introducing into the reactor a metal precursor under process conditions sufficient to react the metal precursor and provide a chemisorbed layer (0130);  
c. purge to remove unreacted metal precursor (0133, see purge after step 622);  
d. introducing into the reactor a nitrogen source to react with at least a portion of the chemisorbed layer and provide at least one reactive site (0131);  
e. purging the reactor with a purge gas (0133, see purge after each step);  
f. introducing into the reactor an organoaminosilane precursor, wherein the 
organoaminosilane precursor reacts on at least a portion of the surface of the substrate to provide a chemisorbed layer,  (0132), Clark discloses the organoaminosilane precursor as being di-iso-propylaminosilane (0084) and using such would have been obvious as predictable;  
g. purging the reactor with a purge gas (0133, see purge after each step);  
h. introducing a nitrogen source into the reactor to react with at least a portion of the chemisorbed layer and provide at least one reactive site, nitrogen source includes hydrazine (0132, 0131;  
and;  i. optionally purge the reactor with an inert gas (0133, see purge after each step)
Clark discloses ALD or PEALD and discloses examples without plasma and with plasma (Compare 6B and 7B) and therefore discloses using traditional ALD, i.e. thermal ALD.  At the very least, using thermal ALD as claimed would have been obvious as predictable. 
Clark discloses aluminum precursor into the nitride layer and discloses a precursor that include Al and various ligands, including halide (such as chloride) and alkyls (such as ethyl and methyl); however, fails to explicitly disclose the claimed compounds.  However, in the listing of the group III precursors, Clark discloses trichlorides and aluminum trihalides and therefore using AlCl3 would have been obvious as predictable as Clark discloses using group III trichloride.
Additionally, the examiner cites here Hendricks, which discloses a vapor deposition of AlSiN (metal silicon nitride, where metal is aluminum as taught by Clark) and discloses using vapor precursors of AlCl3 and TMA (each of which is well within the broadly disclosed formula for the aluminum precursor of Clark), see Example 6, and therefore, taking the references collectively, it would have been obvious as predictable to use the vapor precursors of Hendricks with a reasonable expectation of predicable results because both Clark and Hendricks discloses aluminum silicon nitride layers and Clark broadly discloses using known Al precursors including thoses that have trichlorides or alkyls and Hendricks discloses know aluminum precursors include AlCl3 and TMA.  
As for the requirement of density, a full review of the specification and the claims illustrates that the density is a results (film property) that flows naturally from following the claimed process steps and therefore it is the examiners position that the prior art will necessarily have the same results and same density unless the applicant is using specifically process steps or materials that are neither claimed nor disclosed.  In other words, the prior art and the present claims, reflected by claim 1, teach all the same process steps and thus the results obtained by applicant’s process must necessarily be the same as those obtained by the prior art.  Therefore by ALD deposition of AlSiN, it must necessarily result in the claimed density.  Either 1) the applicant and the prior art have different definitions for an AlSiN or 2) the applicant is using other process steps or parameters that are not shown in the claims. 
Clark discloses the temperature for the substrate to be room temperature to 600C, or 150C to 350C and therefore overlaps the claimed range (0031) and also discloses temperature is selected based on the “desired temperature for causing deposition of a particular nitride film on the surface of a given substrate.”  The examiner notes that taking the references collectively using a temperature within the claimed range (400C or less or 250-350C) would have been obvious as predictable because the prior art 1) discloses using these temperatures would provide a deposition of the claimed nitride and 2) suggests that adjusting the temperature will provide a specific result and determination of the appropriate temperature through routine experimentation would have been obvious as predictable.    Additionally, in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Additionally, the examiner notes Hendricks, forming AlSiN by ALD disclose the temperature that makes obvious the claimed range, specifically noting the temperature of 250 or 300C relative to the aluminum precursor used (Example 6).  Therefore, makes obvious determination of the temperature range through routine experimentation.
 	Claim 2:  Clark discloses the organoaminosilane precursor as being di-iso-propylaminosilane (0084) and using such would have been obvious as predictable
Claim 4-5:  Clark discloses nitrogen-source is selected from the group consisting of ammonia, hydrazine, monoalkylhydrazine, dialkylhydrazine (0085). 
	Claim 6:  Clark discloses the hydrazine pulse may include argon and therefore meets the requirement of a hydrazine/argon composition (0093).
	Claim 7:  The temperature is made obvious for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718